Citation Nr: 0419491	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-49 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This matter was remanded by the Board in September 2003 to 
schedule a personal hearing before a Member of the Board.  
The veteran was then notified of a hearing scheduled for July 
19, 2004, to be held at the local Atlanta RO.  In a statement 
provided by the veteran's representative dated in June 2004, 
it was noted that the veteran wished to cancel his scheduled 
hearing.  Thus, the Board acknowledges the veteran's 
withdrawal and has proceeded to make a determination on the 
existing evidence of record.  38 C.F.R. § 20.702(e)(2003).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected duodenal ulcer is 
productive of no greater than mild symptoms with recurring 
episodes no more than once or twice a year.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.§ 4.114, Diagnostic Code 
7305 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  

The Court held that in such a circumstance the veteran still 
retained the right to VCAA content-complying notice and 
proper subsequent VA process.  Id. at 11.  In this case, the 
veteran filed a substantially complete application for an 
increased rating in March 1996, prior to the date of VCAA 
enactment.  The veteran appealed the July 1996 rating 
decision and thereafter submitted additional private and VA 
outpatient records.  In April 2003, the AOJ provided notice 
to the claimant regarding what information and evidence was 
needed to substantiate the increased rating claim, and which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf by asking the veteran to sign and return 
"Authorization for Release of Information" forms for each 
doctor and hospital providing medical treatment.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id.  The 
Board notes that the April 2003 letter contained sufficient 
detail of the duties and responsibilities of each party.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, additional outpatient treatment records dated 
from 1996 to 2000 were provided, and records from a VA 
examination and upper gastrointestinal series dated in May 
1996 are on file.  The veteran was also scheduled for a VA 
examination in June 2000, for which he did not appear.  The 
Board notes that the May 1996 examination report and findings 
from the upper gastrointestinal series are sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, further examination is 
not necessary.  There is no indication of other relevant and 
outstanding records that should be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA's duties to the veteran have been 
fulfilled for this appeal.  38 U.S.C.A. § 5103A (West 2002).  

I.  Facts and Background

The claims folder does not contain all of the evidence prior 
to the veteran's increased rating claim filed in March 1996.  
Although some medical evidence is of record, the rating 
decision in which service connection was granted is not 
available.  The rating decision dated in July 1996, the 
rating decision on appeal, indicates that benefits for 
service-connected duodenal ulcer have been paid since some 
time prior to December 1988.  

VA outpatient records dated from 1971 to 2000 are associated 
with the claims folder.  For the period from 1971 to 1978, 
the veteran was treated routinely for symptoms associated 
with gastrointestinal problems including peptic ulcer.  The 
veteran complained generally of heartburn and 
gastroesophageal reflux disease (GERD).  In October 1995, the 
veteran underwent a duodenoscopy, which resulted in findings 
of duodenal nodules and a small hiatal hernia.  

Private medical records dated from October 1993 to April 1996 
reveal complaints of diarrhea, gastrointestinal problems, 
nausea, and vomiting.  No mention of treatment for duodenal 
ulcer was indicated.  

A VA examination conducted in May 1996 revealed a diagnosis 
of inactive peptic ulcer disease.  On examination of the 
digestive system, the examiner noted that the abdomen was 
rounded, there were no scars or masses, bowel sounds were 
normal, and the liver was not enlarged.  An upper 
gastrointestinal series conducted in May 1996 was negative 
for peptic ulcer disease.  

In a VA medical discharge summary dated in September 1996, 
the veteran appeared to have been treated for irritable bowel 
syndrome.  In January 1998, the veteran underwent a 
colonoscopy, and a polyp was excised.  In April 1998, a 
diagnosis of gastroenteritis is noted.  

The veteran did not appear for a VA examination scheduled for 
June 2000.  

II.  Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

The veteran's service-connected duodenal ulcer is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7305.  That code provides 
a 10 percent rating for mild duodenal ulcers with recurring 
symptoms once or twice a year.  A 20 percent rating requires 
moderate duodenal ulcers with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating requires moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 60 percent 
rating requires severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  

III.  Analysis

The veteran maintains that symptoms associated with his 
service-connected duodenal ulcer have increased in severity 
and that his service-connected disability warrants an 
evaluation greater than the current 10 percent under the 
pertinent rating criteria.  The Board notes that there is no 
objective evidence that disability manifested by duodenal 
ulcer warrants more than the current 10 percent rating.  

At various times, the veteran has complained of general 
gastrointestinal problems.  Except for the fairly consistent 
treatment provided from 1971 to 1978, there is no evidence 
indicating that the veteran has had any flare ups of his 
ulcer.  Indeed, there is no evidence that he has had severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations so as to 
warrant the next higher rating under Diagnostic Code 7305.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

Therefore, as the preponderance of the medical evidence shows 
that the veteran's duodenal ulcer remains basically 
asymptomatic, an increased rating for his service-connected 
disability is not warranted.  The disability picture does not 
more nearly approximate the criteria required for a rating in 
excess of 10 percent.  38 C.F.R. § 4.7.  The veteran's 
increased rating claim is therefore, denied.  


ORDER

An evaluation in excess of 10 percent for service-connected 
duodenal ulcer is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



